UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7295



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUDY HICKS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-99-89-BR-5)


Submitted: May 13, 2004                        Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard L. Baumgarten, Buffalo, New York, for Appellant. David J.
Cortes, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rudy Hicks seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent     “a    substantial    showing      of    the    denial    of     a

constitutional     right.”      28    U.S.C.    §   2253(c)(2)    (2000).         An

appellant satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Hicks has not made the requisite

showing.

              Accordingly, we deny Hicks a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal    contentions    are    adequately    presented      in    the

materials     before    the   court   and     argument    would   not    aid     the

decisional process.



                                                                        DISMISSED


                                      - 2 -